Order and judgment (one paper), Supreme Court, New York County (Joan B. Lobis, J.), entered July 5, 2012, which denied petitioner’s motion to renew his motion for leave to file a late notice of claim, granted respondent’s cross motion to dismiss *494the proceeding, and dismissed the petition, unanimously affirmed, without costs.
The motion court properly held that it lacked the discretion to deem the late notice of claim timely filed because the statute of limitations for petitioner’s negligence claim had already expired (General Municipal Law § 50-e [5]; Pierson v City of New York, 56 NY2d 950, 954-955 [1982]; Harper v City of New York, 92 AD3d 505 [1st Dept 2012]).
Petitioner’s arguments that the original notice of claim was timely and properly served are unpreserved since they were not raised before the motion court (see Shaw v Silver, 95 AD3d 416, 417 [1st Dept 2012]).
We have considered petitioner’s remaining contentions and find them either unpreserved or unavailing. Concur — Tom, J.E, Mazzarelli, Freedman, Richter and Feinman, JJ.